             IN THE UNITED STATES DISTRICT COURT
         FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                      ASHEVILLE DIVISION
                      1:19 CV 357 MOC WCM

PALMETTO AIR & WATER             )
BALANCE, INC.                    )
                                 )
                 Plaintiff,      )                      ORDER
v.                               )
                                 )
ARCHER WESTERN                   )
CONTRACTORS, LLC and             )
TRAVELERS CASUALTY AND           )
SURETY COMPANY OF                )
AMERICA                          )
                                 )
                 Defendant.      )
_________________________________)

      This matter is before the Court sua sponte.

      On December 23, 2019, Plaintiff Palmetto Air & Water Balance, Inc.

(“Plaintiff”) filed a Complaint against Archer Western Contractors, LLC

(“Archer Western”) and Travelers Casualty and Surety Company of America

(“Travelers”). Doc. 1. Plaintiff contends that subject matter jurisdiction exists

pursuant to 28 U.S.C. § 1332.

      In that regard, Plaintiff states that “Archer Western is a corporation

organized and existing under the laws of Delaware with its principal place of

business in Chicago, Illinois.” Doc. 1, ¶ 2. However, the caption indicates that
Archer Western is a limited liability company.1 Further, a disclosure statement

for Archer Western indicates that Walsh Construction Group, LLC is Archer

Western’s parent corporation. Doc. 5.

      “For purposes of diversity jurisdiction, the citizenship of a limited

liability company ... is determined by the citizenship of all of its members.”

Cent. W. Va. Energy Co., Inc. v. Mountain State Carbon, LLC, 636 F.3d 101,

103 (4th Cir. 2011). When members are LLCs themselves, the citizenship

issues must be traced through until one reaches only individuals and/or

corporations. See Jennings v. HCR ManorCare, Inc., 901 F.Supp.2d 649, 651

(D. S.C. 2012) (“an LLC’s members’ citizenship must be traced through

however many layers of members there may be.”).

      Additionally, Plaintiff states that “Travelers is a surety company

authorized to conduct business in the State of North Carolina, with its

principal place of business in the State of Connecticut.”       Doc. 1, ¶ 3.    If

Travelers is a limited liability company or other unincorporated association,

Plaintiff must allege the citizenship of all Travelers’ members. If instead

Travelers is a corporation, Plaintiff must allege Travelers’ state of

incorporation in addition to Travelers’ principal place of business. Cent. W.




1The name of a Delaware LLC “[s]hall contain the words ‘Limited Liability Company’
or the abbreviation ‘L.L.C.’ or the designation ‘LLC’.” Del. Code Ann. 6 § 18-102
(West).
                                        2
Va. Energy Co., Inc., 636 F.3d at 102; 28 U.S.C. § 1332(c)(1).

      “The burden of establishing subject matter jurisdiction is on…the party

asserting jurisdiction.” Robb Evans & Assoc., LLC v. Holibaugh, 609 F.3d 359,

362 (4th Cir. 2010). Here, the record does not reveal the identity or citizenship

of the constituent members of Archer Western, nor adequate information

regarding Travelers’ citizenship.

      Accordingly, Defendant is DIRECTED to file, on or before February 5,

2020, a notice identifying: (1) Archer Western’s constituent members and the

citizenship of each; and (2) the citizenship particulars of Travelers.




                              Signed: January 21, 2020




                                          3
